932 N.E.2d 677 (2010)
LAMAR ADVERTISING, INC., Appellant,
v.
VIEW OUTDOOR ADVERTISING, LLC, Appellee, and
State of Indiana, Department of Transportation, Respondent below.
No. 49S05-1008-CV-459.
Supreme Court of Indiana.
August 30, 2010.

PUBLISHED ORDER GRANTING TRANSFER AND SUMMARILY AFFIRMING COURT OF APPEALS' DECISION
The Court of Appeals issued its memorandum decision in this matter on January 29, 2010. Lamar Advertising, Inc. v. View Outdoor Advertising, LLC, 920 N.E.2d 819 (Ind.Ct.App.2010), reh'g denied. The Court of Appeals' decision instructs the Department of Transportation ("INDOT") to allow the parties to file new applications for a billboard permit, and interprets an administrative rule as requiring INDOT to grant the first valid application it receives. Appellee filed a petition to transfer in which it argued, among other things, that the parties should be provided with a brief "grace period," following certification under Appellate Rule 65(E), in which any applications filed by the parties with INDOT would be treated as if filed at the same time. Appellant has filed a brief opposing transfer.
This Court has reviewed the decision of the Court of Appeals and other papers filed in connection with this appeal, including the materials relating to the request for transfer. The Court has met in conference and discussed the matter, and each Justice has voted on the request for transfer.
Being duly advised, the Court GRANTS transfer. Having accepted jurisdiction, the Court now SUMMARILY AFFIRMS the Court of Appeals' decision. See Appellate Rule 58(A)(2). The Court additionally ORDERS INDOT to treat as concurrently filed any billboard permit applications it receives from the parties within three (3) business days of the date on which the Clerk certifies this order as final pursuant to Appellate Rule 65(E).
The Court directs the Clerk to certify this order as final and to send copies of *678 this order to the Hon. John G. Baker, Chief Judge of the Indiana Court of Appeals; the Hon. Heather A. Welch, Judge, Marion Superior Court; Steve Lancaster, Court of Appeals Administrator; and all counsel of record. The Clerk also is directed to post this order to the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur.